      Case 4:19-cv-00094 Document 1 Filed in TXSD on 01/10/19 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

DSL CORPORATION                            §
                                           §
vs.                                        §             C.A. NO. H – 19 – 94
                                           §                ADMIRALTY
GRIEG SHIPPING II AS                       §


                           ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

      Plaintiff DSL Corporation files this Original Complaint against Defendant Grieg

Shipping II AS, in personam, and for causes of action respectfully will prove by a

preponderance of the credible evidence:

      1.     This action arises from damage and loss to maritime cargos, maritime torts

and/or breaches of maritime contracts. Accordingly, the Court has original jurisdiction

of this admiralty and maritime claim under 28 U.S.C. §1333(1).

      2.     Plaintiff is a Texas corporation with its principal place of business in

Houston, Texas.

      3.     On information and belief and at all times material, Defendant owned,

chartered, managed and/or operated the M/V STAR KVARVEN as a common carrier

of goods by water for hire between various ports, including the Ports of Tianjin,

People’s Republic of China, and Houston.

      4.     On information and belief, Defendant is a foreign entity not authorized to
      Case 4:19-cv-00094 Document 1 Filed in TXSD on 01/10/19 Page 2 of 4




do business in Texas but, at all times material, did business in Texas by: (a) carrying

cargo aboard vessels to and from Texas, (b) owning, operating and/or managing vessels

in Texas navigational waters, (c) entering into charter parties, bills of lading and/or

other contracts of carriage in Texas, (d) entering into charter parties, bills of lading

and/or other contracts of carriage to be performed wholly or partly in Texas, and/or by

(e) committing a tort in Texas, each of which constitutes doing business in Texas in

accordance with §17.042 of the Texas Civil Practice & Remedies Code.

       5.     On information and belief, Defendant is a non–resident as that term is used

in Subchapter C of Chapter 17 of the Texas Civil Practice & Remedies Code, but has

not designated or maintained a resident agent in Texas.

       6.     Alternatively, although Defendant may not be subject to the jurisdiction

of the courts of general jurisdiction of Texas or any other state, Plaintiff’s action arises

under federal law and, on information and belief, Defendant has sufficient national

minimum contacts with the United States as a whole.

       7.     The exercise of personal jurisdiction over Defendant is consistent with the

Constitutions and other laws of the United States and Texas.

       8.     Serving Defendant with a summons is effective to establish personal

jurisdiction over it.

       9.     Defendant can be served by serving the Texas Secretary of State, and

process or notice can be sent to Defendant in care of G2 Ocean AS, Grieg–Gaarden, C.




                                             2
     Case 4:19-cv-00094 Document 1 Filed in TXSD on 01/10/19 Page 3 of 4




Sundtsgate 17/19, 5004 Bergen, Norway.

      10.    On or about March 11–12, 2018, Plaintiff’s shipper tendered in good order

and condition to Defendant at Tianjin cargos of ERW New Steel Pipe. Defendant

agreed safely to receive, handle, load, stow, secure, carry, discharge and deliver at

Houston the cargos in the same good order and condition as when received, in

consideration of paid freight charges. Defendant acknowledged receipt of the cargos in

good order and condition, and accordingly therewith, issued at Tianjin various bills of

lading, including Bills of Lading Nos. GSSW18SHA2352B through F, free of

exceptions or other notations for loss or damage, and loaded the cargo aboard the M/V

STAR KVARVEN.

      11.    Thereafter, on or about April 27, 2018, the M/V STAR KVARVEN

arrived at Houston where Defendant later discharged the cargos, not in the same good

order and condition as when received but, on the contrary, much of the cargos was

dented, bent, bowed, nicked, gouged, smashed, crushed, out of round, flattened,

compressed, chafed, stained, rusted, contaminated, scratched and/or otherwise

physically damaged. The losses and Plaintiff’s resulting damages proximately resulted

from Defendant’s acts and/or omissions constituting negligence, breach of contract,

breach of bailment, violation(s) of the duties of a common carrier of goods by water for

hire, and/or failure to perform services in a workmanlike manner.

      12.    Plaintiff proximately has sustained damages exceeding $12,795.26 plus

interest dating from the dates of shipment, demand for which has been made upon


                                           3
      Case 4:19-cv-00094 Document 1 Filed in TXSD on 01/10/19 Page 4 of 4




Defendant, but which it refuses to pay.

       13.    At all times material, Plaintiff owned the cargos, and brings this action for

itself and/or as agent, trustee and/or representative for each subrogated insurer that is or

becomes interested in the cargos.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff DSL Corporation prays

that this Honorable Court adjudge that Defendant Grieg Shipping II AS is liable to

Plaintiff for its alleged damages, pre–judgment interest, post–judgment interest, court

costs and all other relief as justice and equity allow.

                                          Respectfully submitted,

                                          SHARPE & OLIVER, L.L.P.



                                          By
                                               Robert C. Oliver
                                               State Bar No. 15255700
                                               S. D. Texas No. 886
                                               5535 Memorial Drive, No. F570
                                               Houston, Texas 77007
                                               Telephone:       (713) 864–2221
                                               Facsimile:       (713) 864–2228
                                               Email: macknife@macknife.net
OF COUNSEL:

R. M. Sharpe, Jr.
State Bar No. 18129000
S. D. Texas No. 889
                                          ATTORNEYS FOR PLAINTIFF


                                             4
